SMYTH, Chief Justice.
This is an appeal from a decision of the Patent Office awarding priority in an interference to Neis I,. Olson. The matter involved is an auxiliary spring attachable at the opposite ends of the axle housing of a Ford automobile, for the, purpose of converting a light car into a truck. The invention is set forth in two counts as follows:.
1. A spring structure for attachment to a vehicle having axle flanges, com prising a spring-supporting yoke having a face portion arranged for alta diluent to an axle flange, a siiring parallel to the yoke face portion, and means securing the spring to the yoke.
2. A spring structure for attachment to a vehicle having axlo flanges, comprising a spring-supporting yoke having a (ace portion for attachment to an axlo flange and an upstanding portion carrying an extension outstanding at right angles thereto, a spring parallel to the yoke face portion, and means securing the spring to the outstanding portion of the spring-supporting yoke'.
[1,2] Maremont filed June 8, 1916; Holland and Wilson filed April 24, 1916; and Olson, April 14, same year. Holland and Wilson, having -taken no testimony, cannot prevail, since they filed after Olson. Maremont being junior to Olson, the burden is on him to establish his claim. The three tribunals of the Patent Office unite in holding against him and in awarding priority to Olson. Where this is so, we will not disturb their decision, unless if is clearly wrong, and we find no basis for saying that it is in this case. Kennicott v. Caps, 262 Fed. 641; Jobski v. Johnson, 47 App. D. C. 230; Bourn v. Hill, 27 App. D. C. 291; Flora v. Powrie, 23 App. D. C. 195; Gammeter v. *1010Thropp, 42 App. D. C. 564. On the contrary, we believe that it is in harmony with right, and hence the decision of the Assistant Commissioner of Patents is affirmed.
Affirmed.